DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 13, is being examined under the first inventor to file provisions of the AIA .
Examiner may give favorable consideration to the claims, if the claim 1 clearly defines the graphing of the measured angle data from the acceleration sensor. Examiner further requests the Applicants to submit a drawing of the graph that is being claimed and displayed, under 37 CFR 1.81. No new matter may be introduced in the drawing.

Claim Objections
Claims 1-3 are objected to because of the following informalities:  
Claim 1-3 recite numeral number for elements claimed, these numeral references are not need in the claims.  
Claim 1 recites, “the inner floor or a step tread of an elevator or an escalator…” It is Examiner educated guess that this is a typographical error. Please change this to, “the inner floor of an elevator or a step tread an escalator…”
Claim 1 recites, “a display device being… receiving data from the measurement body and displaying the … angle by numerical value or graph…” Claim fails to establish what angle being referred here. 
Claim 2-3 recite, “A system for measuring noise…” These are clearly typographical errors. Please change these to “The system for measuring noise...”
Appropriate correction is required.

Claim Rejections - USC § 112
The following is a quotation of U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under U.S.C. 112(b) or U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “the control unit having a communication module to communicate with outer device wirelessly…” However, it is unclear to the examiner whether the claimed outer device is supposed to be the noisemeter 37 or display device 35. The claimed outer device cannot be reasonably interpreted as the “display device 35” since the claim 1 introduces the “display device 35” in the following limitation and the claimed outer device cannot be reasonably interpreted as the noisemeter 37 since the specification and drawings explicitly states and show, respectively, that the measurement body is … connecting to outer device such as the noisemeter 37 through cable. Specification para 0033 states, “the measurement body is formed of rectangular shape and includes a display panel 38, an operating button 39 and connector 40 so that it can manipulate on/off, setting and connecting to outer device such as the noisemeter 37 through cable.” Therefore, it is unclear to the Examiner, whether the outer device is 
Claims 2 and 3 are rejected by the virtue of their dependency. 

Claim Rejections - USC § 103
The following is a quotation of U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under U.S.C. 103 as being unpatentable over Carreno (US 2011/0240414 A1), in view of Roivaninen (US 2015/0353322 A1), in view of Fu (US 2017/0126192 A1), in view of Madarasz (US 2017/0029244 A1), and further in view of Chemali (US 2005/0207279 A1).

Consider claim 1, Carreno teaches, a system for measuring noise, vibration and running speed of an elevator and escalator, (Carreno teaches, “[a] detector 42 is situated relative to the elevator car 24 for detecting an event or condition in, on or near the elevator car 24. The detector 42 may, for example, detect component movement, vibrations, noises associated with movement of the elevator car 24” See ¶ 0014.) which comprises: 

a noise sensor connected to the measurement body to detect noise inside the elevator, (Carreno teaches, “[e]xamples of detectors 42 include microphones, vibration transducers,” See ¶ 0014.) 

an acceleration sensor installed on the measurement body to detect the acceleration of the running elevator Roivaninen teaches, “[a] maintenance person is using his portable device 15 in the elevator. The portable device is wirelessly connected to the network switch 14. The wireless connection may be wireless local area network connection or a connection over a mobile communication network.” See ¶ 0020. Roivaninen teaches, “[m]easurement devices are configured to measure the noises, vibrations, oscillations or similar caused by loose joints. The measured data can then be viewed by a maintenance person and the analysis is not dependent on the personal observation skills of the maintenance person. The measured data may be combined with other measurements, such as the speed, acceleration, moved distance, floors and similar” See ¶ 0025; 
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the invention of Carreno and include an acceleration measurements Roivaninen ¶ 0025, so the system can monitor the noise when the elevator is operating and ascertain the noise due to operation. 


a control unit  (Fig. 13 element, 1320) installed on the measurement body to receive and process data from the acceleration sensor (Fig. 13 element,1314) and the noise sensor (See Fig. 5 and 13, element 1310 “decible [sic] meter, or other sensor that is configured to serve as a noise capture sensor” ¶ 0077) and the control unit having a communication module  (Fig. 13 element, 1316)  to communicate with outer device wirelessly and a memory (Fig. 13 element, 1304) to save the data from the acceleration sensor (1314) and the noise sensor (1310), in analogous art, Fu teaches, “acquiring ambient noise information may include detecting the ambient noise information with a built-in noise capture sensor, such as a microphone or a decibel meter.” See ¶ 0027. Fu teaches, “the device 1300 may be a mobile phone” See ¶ 0070. Fu teaches, “the device 1300 may include one or more of the following components: a processing component 1302, a memory 1304, a power component 1306, a multimedia component 1308, an audio component 1310, an input/output (I/O) interface 1312, a sensor component 1314, and a communication component 1316.” See ¶ 0071. Fu teaches, “1302 may include one or more processors 1320 to execute instructions to perform all or part of the steps” See ¶ 0072. Fu teaches, “[a]udio component 1310 may, for example, include a microphone, decible meter, or other sensor that is configured to serve as a noise capture sensor as described in this disclosure. The received sound may be converted to an audio signal and further stored Fu teaches, “sensor component 1314 may detect… relative positioning of components … a change in position of the device 1300 or a component of the device 1300 … an orientation or an acceleration/deceleration of the device 1300…” See ¶ 0079.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Carreno-Roivaninen and “the device 1300 may include … processing component 1302, a memory 1304, …, a sensor component 1314, and a communication component 1316” as suggested by Fu, See ¶ 0071, in order to capture and analyze the sensor data and display the data to the user. 

a display device being separated1 from the measurement body receiving data from the measurement body; Carreno teaches, “network 60 includes equipment that facilitates wireless communications between the monitoring device 40 and the processor 50.” See ¶ 0016. Roivainen teaches, “portable device is wirelessly connected to the network switch 14.” See ¶ 0020. However, Carreno and Roivainen do not show a display device. Fu teaches, in one embodiment “[t]he decibel meter [i.e. claimed measurement body] may in wireless connection with the smart phone, and information transmission and interaction may be conducted between the decibel meter and the smart phone through the wireless connection.” See ¶ 0051.
Fu teaches, “multimedia component 1308 includes a screen providing an output interface between the device 1300 and the user. In some embodiments, the screen may include a liquid crystal display (LCD) and a touch panel (TP). If the screen includes the touch panel, the screen may be implemented as a touch screen to receive input signals from the user.”


displaying the data including speed, vibration, decibel of noise and angle by numerical value or graph, in an analogous art, Madarasz teaches, “system for analyzing elevator performance.” See ¶ 0064.  Madarasz teaches, “system to measure elevator performance parameters … and allows the user to recall, display, graph, and prepare reports of the elevator performance.” See ¶ 0063. Madarasz teaches, “computer program resides in the computing device's electronic storage, and runs, at the user's command, in the one or more processors of the computing device. The computer program periodically requests and receives sensor values from the sensor package, uses the sensor values to compute the performance parameters, displays the sensor values and performance parameters to the user on the electronic display, stores the sensor values and performance parameters in a file and a database, and generates reports.” See ¶ 0069 and Fig. 1. Madarasz teaches, “a laptop PC 10 commonly includes a USB port 19, providing a communication mechanism via USB cable 11 to another device, in this case a sensor package 12. Alternatively, a laptop PC 10 commonly includes a Wi-Fi, Bluetooth, Zigbee, or infrared adapter that provides a communication mechanism 11 to the sensor package 12.” See ¶ 0082. Madarasz teaches, “[t]he program can display the data from the data base graphically or in list form, perform various calculations such as mean, median, min and max, and generate reports containing these computed values.” See ¶ 0111.

It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Carreno-Roivaninen-Fu and display the values of the noise and acceleration data captured by the sensor and graph the data as suggested by Madarasz ¶ 0063, in order to remotely display the sensor data to the user. 

Madarasz teaches, 

wherein the control unit being capable of communicating with the display device in real time, Carreno teaches, “the capability to perform real-time processing of audio information and can generate alerts or alarms that are used to inform appropriate personnel regarding the situation.” See ¶ 0024. 

 if data omission happens due to communication disruption, a data saved in the memory should be transmitted again to the display device when communication is recovered so that they can be displayed through the display device, in an analogous art, Chemali teaches, “a system for communicating between a first location and a second location” See ¶ 0014 “connections 4 and 5 is an autonomous telemetry station (ATS)” See ¶ 0046. “in the event no communication is established, an ATS may alter, according to programmed instructions, its transmission parameters, such as lowering transmission frequency. The ATS may cycle through multiple frequencies seeking 
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Carreno-Roivaninen-Fu-Madarasz and detect “[i]nterruptions in signal transmission may result in data stacking, wherein data or signals to be retransmitted are stored in a buffer memory. Such data may be transmitted at a later date or maintained in buffer memory for retrieval” as suggested by Chemali ¶ 0070, in order to save the sensor data and retransmit is later once the connection is re-established. 

Claims 2 and 3 are rejected under U.S.C. 103 as being unpatentable over Carreno (US 2011/0240414 A1), in view of Roivaninen (US 2015/0353322 A1), in view of Fu (US 2017/0126192 A1), in view of Madarasz (US 2017/0029244 A1), and further in view of Chemali (US 2005/0207279 A1).
Consider claim 2, a system for measuring noise, vibration and running speed of an elevator and escalator of claim 1, wherein the system further includes a supporting plate (12) having three legs (18) to be placed on the floor of elevator See Col. 1 lines 66-68. Martinez teaches, “[b]oard 12 is circular and has three depending legs 18 evenly spaced about the center of the board See Col. 2 lines 26-33.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Carreno-Roivaninen-Fu-Madarasz- Chemali and “[b]oard 12 is circular and has three depending legs 18 evenly spaced about the center of the board and … Measuring element 16 includes an inner proportional measuring segment 22 and an outer full scale measuring segment 34.” as suggested by Martinez See Col. 2 lines 26-33, use the board as the supporting plate for the measuring device to measure the sensor data from the elevator. 

Consider claim 3, a system for measuring noise, vibration and running speed of an elevator and escalator of claim 2, wherein the legs are formed of tapered shape in which the cross section gradually reduces toward the floor of the elevator Col. 2 lines 62-63.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S KHAN whose telephone number is (571)270-5146.  The examiner can normally be reached on 9:00 am to 6:00 pm EST.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A. Zimmerman can be reached on 571-272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OMER S KHAN/           Primary Examiner, Art Unit 2683                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 also see Madarasz ¶ 0082